DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-19 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II, encompassing claims 16-17, SEQ ID NO 12 as the guide RNA species, and Cas9 as the CRISPR nuclease, in the reply filed on February 19, 2022 is acknowledged.  In the course of searching prior art for guide RNAs that target hepadnavirus genomes, Examiner found a guide RNA with a targeting sequence corresponding to SEQ ID NO 1.  Thus, the search for guide RNAs has been extended to include SEQ ID NO 1.
Claims 1-15 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim.  
Accordingly, claims 16 and 17 are under examination.

Drawings
The drawings are objected to because the figures are referred to as “Figure” in the drawings.  MPEP §601.V states that according to 37 C.F.R. 1.84(u)(1) “View numbers must be preceded by the abbreviation "FIG.". 


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency 1) Nucleotide sequences appearing in the drawings FIG 1B, FIG 2, and FIG 7 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide sequences must appear either in the drawings or in the Brief Description of the Drawings.
Specific deficiency 2) The Brief Description of the Drawing for FIG 1A indicates that there are 18 SEQ ID NOs.  However, there are either only 15 sequences (the 12 spacers and 3 PAM 
Specific deficiency 3) This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.  The sequence disclosures are located in Fig 1A and indicated by “PAM” and all the sequences in Fig 1B.

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for eradicating or inhibiting the replication of a hepadnavirus genome from/in a cell using Cas9 and a guide RNA comprising SEQ ID NO 1, does not reasonably provide enablement for eradicating or inhibiting the replication of a hepadnavirus genome in/from a cell using Cas9 and a guide RNA comprising SEQ ID NO 12.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below.

Nature of the Invention and Breadth of Claims
	Claims 16 and 17 are drawn methods of eradicating a hepadnavirus genome from a cell or inhibiting the replication of a hepadnavirus genome in a cell by administering to a cell or subject a nucleic acid encoding a CRISPR endonuclease and at least one guide RNA (gRNA), with the gRNA being complementary a target nucleic acid sequence in a hepadnavirus genome.  This analysis will focus on enablement with the elected endonuclease species Cas9, and elected guide RNA sequence, SEQ ID NO 
	Claims 16 and 17 recite “a hepadnavirus genome” which encompasses genomes from a family of hepadnavirus containing 18 different species, including the most common, hepatitis B virus (HBV) (Hepadnaviridae, The ICTV Report on Virus Classification and Taxon Nomenclature; https://talk.ictvonline.org/ictv-reports/ictv_online_report/reverse-transcribing-dna-and-rna-viruses/w/hepadnaviridae, [retrieved March 8 2022]).  According to the specification the genus of HBV includes eight genotypes (A-H), which are further divided into subgenotypes with distinct properties (page 12, lines 12-20).  Accordingly, enablement of the method requires one skilled in the art to administer nucleic acids encoding Cas9 and a guide RNA with SEQ ID NO 12 to inhibit the replication and eradicate the different HBV genotypes as well as the 17 other species in the hepadnavirus family. 
 	
Guidance in the Specification
	The specification teaches that 12 candidate gRNAs were selected that targeted the most common HBV genes, and that the gRNAs were designed using the CRISPR designer tool from Benchling.com with an HBV genotype A genome input sequence (page 46, lines 13-18).  However, the exact HBV-A isolate sequence or accession number that Applicants used as an input sequence is not provided.
The specification also indicates the 12 candidate gRNAs are illustrated in Figures 1A and 1B.  However, Figures 1A and 1B have a combined total of more than 12 distinct guide RNA target sequences, so it is not clear which 12 sequences are the candidates.  Figure 1A, which shows SEQ ID NO 12, indicates that SEQ ID NO 12 is targeted to the “m2” region which is in the X gene.  The specification 
	The specification also teaches using a plasmid containing 3 guide RNAs targeted to the m1, m2 and m3 (Figures 1A and 3).  The specification teaches primer sequences that were used to clone the gRNA protospacers (i.e. targeting sequences) into the plasmid.  However, none of the primer sequences correspond to SEQ ID NO 12.   Therefore, it does not appear that SEQ ID NO 12 was ever used in a working example to eradicate or inhibit the replication of the HBV genome from cells.
	The specification also indicates that the AAV plasmid used in the experiments (pX601-HBV3xgRNAs-shRNA) included the coding sequence for a shRNA targeted to gene X, which provides for the expression for the inhibitor shRNA (Figures 2-5).  The specification teaches that cells transfected with pX601-HBV3xgRNAs-shRNA had lower levels of the full-length HBV genome (Figure 8) and lower viral loads (Figure 11).  However, the specification fails to indicate 1) whether 3 guide RNAs without a shRNA can lower levels of the viral genome, 2) whether only 1 guide RNA can lower levels of the viral genome, or 3) whether specifically SEQ ID NO 12 alone or in combination with other guide RNAs can lower levels of the HBV genome.
Finally, the specification only teaches using 3 guide RNAs and shRNA to eradicate the HBV genotype D genome from cells.  Because gRNAs are specific to their genome targets and HBV genotypes have variations in the genomic sequence, it is not clear if the gRNAs cloned into pX601-HBV3xgRNAs-shRNA can eradicate HBV genotypes.
Accordingly, in light of the specification, it is highly unpredictable whether Cas9 and SEQ ID NO 12 can inhibit the replication of and eradicate a hepadnavirus genome from cells.

State of the Prior Art

Although SEQ ID NO 1 is listed in Bhatia, SEQ ID NO 12 is not listed as a possible guide RNA.  There are several guide sequences in Bhatia that are similar to SEQ ID NO 12, including TAAACAAAGGACGTCCCGCG-PAM (pages 171 (SaCas9) and 189 (SpCas9).  However, SEQ ID NO 12 has three mismatches (underlined above) in the PAM-proximal area compared to Bhatia’s guide RNA.  Hsu teaches that although the guide RNA does have flexibility in the PAM-distal area, mismatches in the PAM-proximal area result in very low or zero targeting efficiency (Hsu et al., Nature Biotechnology 31(9):827-832; Figures 2-3).
Bhatia develops the exhaustive list of gRNAs using a CRISPR design tool followed by prioritizing guides that are conserved across HBV genotypes and eliminating guides that cross-react with the human genome ([0431]).  Thus, it is possible that SEQ ID NO 12 was not reported in Bhatia due to a different input genome into the guide RNA design tool or due to the screening process.  To address this, Examiner searched for possible genomic targets for SEQ ID NO 12 across all publicly available hepadnavirus genomes, including specific searches limited to only HBV genotypes A genomes or only HBV genotypes B, D, F and G genomes (see attached BLAST results).  The searches did not result in any sequence that was 100% identical to SEQ ID NO 12.  There were similar sequences in the HBV genomes, but they were either not adjacent to a PAM sequence or contained mismatches in the PAM-proximal region.  For instance, Genbank teaches a 20 nt sequence (Genbank, nucleotides 1789-1808) followed by a CAG sequence needed for SpCas9 recognition that is very similar to SEQ ID NO 12, but contains mismatches at 3, 6 and 7 nucleotides away from the PAM sequence.

	
Experimentation Required
	In order to practice the invention, one skilled in the art would need to clone SEQ ID NO 12 into an expression vector and express the guide RNA containing SEQ ID NO 12 with Cas9 in a cell containing an HBV genome.  One skilled in the art would need to repeat this in different cells containing different genotypes of HBV and other hepadnavirus species.

Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention using SEQ ID NO 12. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bhatia (WO 2015089465 A1, published June 18, 2015 and filed December 12, 2104).

The specification does not give a special definition for “pharmaceutical composition”.  Brittanica describes a pharmaceutical as “a substance used in the diagnosis, treatment, or prevention of disease and for restoring, correcting, or modifying organic functions. (Pharmaceutical.  Brittanica On-line.  https://www.britannica.com/search?query=pharmaceutical.  Retrieved from internet [retrieved March 4, 2022]).  Thus, any substance that treats a disease is considered a pharmaceutical composition.
The specification indicates that a “therapeutically effective amount” is an amount sufficient to produce a desirable effect (page 40, lines7-8).  The specification also indicates that the dosage of compositions “lies preferably within a range of circulating concentrations that include the ED50 with little or no toxicity” where the ED50 is “the dose therapeutically effective in 50% of the population” (page 39, lines 22-28).

Regarding claim 16, Bhatia teaches a CRISPR system designed for targeting hepatitis B virus (i.e. a hepadnavirus) ([0838]).  Bhatia teaches the life cycle of HBV, indicating where Cas9 and sgRNAs (i.e. guide RNAs) act (Fig 57A).  Bhatia teaches the cell line HepG2.2.15 harbors an integrated HBV genome and a cccDNA HBV genome form, which more reliably recapitulates the HBV life cycle ([0870]).  Bhatia teaches contacting HepG2.2.15 cells with a lentivirus (i.e. a composition) comprising nucleic acid sequences encoding Cas9 and an HBV-targeting sgRNA ([0870]; Fig 60B).  Bhatia teaches that sgRNA sequences are complementary to the protospacer or target nucleic acid sequence ([0473] and [0476]).  Bhatia teaches that the level of HBV DNA and HBV cccDNA is drastically reduced 36 days after transduction of the Cas9-sgRNA encoding lentivirus (Fig 61A-B), indicating that the HBV genome is being eradicated from the cells.  Bhatia also teaches administering the Cas9-sgRNA encoding lentivirus treats the HBV infection by reducing HBV titer and HBeAg levels (Fig 62A-B), demonstrating that the Cas9-

Regarding claim 17, the teachings of Bhatia are recited above and applied as for claim 16.  Bhatia also teaches the covalent-closed circular DNA (cccDNA) is an essential part of the HBV life cycle ([0855]).  As described above, administering the Cas9-sgRNA encoding lentivirus drastically reduces the amount of cccDNA in the Hep2G2.2.15 cells (Fig 61A-B), indicating that the method is inhibiting replication of HBV in the cell.


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636